Detailed Action
The following is a final office action on the merits made in response to amendments and remarks received on September 3rd 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response to Applicant’s Amendments/Remarks
The Examiner has reviewed both the Applicant’s remarks and amendments and withdraws the previous objection to the drawings made in the non-final action dated April 6th 2021. However, the Examiner maintains the rejections made under 35 USC 112(b) and 35 USC 102(a)(1). These rejections have been reiterated in the following sections below.
Regarding the indefiniteness rejection made under 35 USC 112(b), the Examiner maintains that the Applicant’s disclosure does not provide a standard for measuring what the term “about” means. There is no quantifiable basis that definitively limits the bounds and scope of what the Applicant means when using the term to describe a range of acceptable values (i.e. “about nine degrees”). Terms of degree are valid claim terms to use when they are supplied by a basis or standard for determining what they actually mean. Instead of supplying such a definition in the disclosure, the Applicant instead relies on the presumption that a person of ordinary skill would necessarily know what is meant by way of the term without any guidance from said disclosure. The Examiner maintains that the term is open to interpretation and subject to a plurality of different understandings that necessarily indicate an undefined scope of invention.
The rejection made under 35 USC 102(a)(1) by way of the patent issued to RHF Firearm Products (hereinafter referred to in this section as “RHF”, “the RHF patent”, or simply the ), demonstrates the problematic nature of using a term of degree without providing a standard of measuring what that term of degree actually means. 
In trying to distinguish the claims from the RHF patent, the Applicant argues that the teaching of “approximately 2 to 7 degrees” does not anticipate the limitation directed to “about nine degrees”, and the Examiner respectfully disagrees.

The Applicant could have resolved the rejections made under 112(b) and 102(a)(1) by simply omitting the term “about” from the claim language, but chose not to and amended the same language into claim 14, and by extension claims 15-23 that depend either directly or indirectly from claim 14. The Applicant should note that while an amendment omitting the term may be filed in an after-final amendment, the omission of the term would prompt an obviousness analysis on whether the limitation citing an aperture angle of nine degrees is a non-obvious distinction over the prior art that teaches an angle of “approximately 2-7 degrees”. 
Based on the current status of the claims, the Examiner maintains that the application is not in allowable condition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14, and by extension all claims that either directly or indirectly depend therefrom1, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
inter alia, that “said aperture angle of each aperture in the plurality is about nine degrees.” The term “about” in the claim is a relative term that renders the claim indefinite.  The term “about” is not defined by the claim and the specification does not provide a standard for determining what the term means in quantifiable terms. Based on the disclosure, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While there is no issue with the use of the term “about” per se, it is considered to be indefinite since it is also unclear whether the Applicant is trying to include a range of values commensurate with machining/instrumentation tolerances or whether the Applicant is simply seeking to claim a variety of values in the alternative, the extent of which remains open ended and unresolved given the inherent vagueness of the term when considered in context. In other words, the Applicant fails to quantitatively define what is meant by the term “about” in a manner that would definitively allow an artisan of ordinary skill to determine what values are and are not considered to be encompassed by the numerical values stated in the claim as part of the Applicant’s invention. The Applicant is reminded that the term “about” neither inherently possesses, nor implies, any specific a tolerance range or other acceptable values. 
Claim 10 is considered to be further indefinite since it appears to be incompletely constructed. The claim ends with “and” but does not cite any additional limitations or punctuation, as is required.
For the purposes of examination, such terms will be considered using their broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-16, and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,134,084 (hereinafter referred to as “RHF FIREARM PRODUCTS”, “RHF”, or simply as “the reference”).
Regarding claim 1, RHF Firearm Products teaches a compensator apparatus for firearm operations, comprising: a compensator having a cylindrical member (400), said cylindrical member defining a compensator centerline axis, said cylindrical member having a first end, a second end, an inner face, and an outer face; a plurality of two or more apertures (440) disposed on the cylindrical member, each aperture of said plurality defining an aperture centerline axis extending linearly to said compensator centerline axis, and each aperture of said plurality defining an aperture angle measuring the angle of incidence between said aperture centerline axis and said compensator centerline axis; and wherein said aperture angle of each aperture in the plurality is about nine degrees (the reference teaches that the ports through the inner cylinder may be angled “approximately 2-7°”2, which is considered to anticipate the requirement that the angle be “about nine degrees” as claimed).
Regarding claims 2 and 3, RHF Firearm Products teaches that a portion of the inner and outer face of the cylindrical member is threaded (see Fig. 3).
Regarding claim 4, RHF Firearm Products teaches the compensator further comprising a forward cap disposed near said first end of said cylindrical member and having a first aperture for allowing a projectile to pass through the forward cap, and a second aperture defining a second aperture centerline axis (see Fig. 5).
Regarding claims 10, 11, 22 and 23, RHF Firearm Products teaches a firearm frame attached to said compensator (see Fig. 3); and wherein said firearm frame comprises a barrel (100) having a first end and a second end, wherein said first end of said barrel is connected to said compensator, a lower receiver, and an upper receiver connected to said lower receiver (the compensator taught by the reference may be applied to long rifles; such rifles are well known in the art that have barrels that connect to upper receivers that are in turn connected to lower receivers).
Regarding claim 12, RHF Firearm Products teaches a shield (300) disposed around said compensator to cover a portion of said outer face of said cylindrical member, said shield defining an annulus between said compensator and said shield (see Figs. 2 and 3).
Regarding claim 13, RHF Firearm Products teaches a flange (470) disposed at least partially in said annulus between said compensator and said shield.
Regarding claims 14, 18 and 19, RHF Firearm Products teaches a shielded compensator apparatus for firearm operations, comprising: a compensator having a cylindrical member (400), said cylindrical member defining a compensator centerline axis and having a first end, a second end, an inner face, and an outer face (see Figs. 2 and 3); a plurality of two or more apertures (440) disposed on the cylindrical member, each aperture of said plurality defining an aperture centerline axis extending linearly to said compensator centerline axis, and each aperture of said plurality defining an aperture angle measuring the angle of incidence between said aperture centerline axis and said compensator centerline axis; and wherein said aperture angle of each aperture in the plurality is about nine degrees (the reference teaches that the ports through the inner cylinder may be angled “approximately 2-7°”3, which is considered to anticipate the requirement that the angle be “about nine degrees” as claimed) a shield (300) disposed around said compensator to cover a portion of said outer face of said cylindrical member, said shield defining an annulus between said compensator and said shield (the annulus is defined by the space between the compensator and the shield; see Figs. 2 and 3); and a flange (470) disposed at least partially in said annulus between said 
Regarding claim 15, RHF Firearm Products teaches that said shield is removably connected to said compensator (via threaded connection; see Figs. 2 and 3).
Regarding claim 16, RHF Firearm Products teaches that said cylindrical member further comprises a forward cap disposed near said first end of said cylindrical member (see Fig. 5).
Regarding claim 20, RHF Firearm Products teaches that said compensator further comprises a threaded portion, and wherein said flange (470) protrudes to substantially block said threaded portion of said compensator (see Figs. 2 and 3).
Regarding claim 21, RHF Firearm Products teaches that said flange (470) is located along said compensator centerline axis at a point nearer said second end of said cylindrical member than said first end of said cylindrical member (see Figs. 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,134,084 (hereinafter referred to as “RHF FIREARM PRODUCTS”, “RHF”, or simply as “the reference”).
Regarding claims 4, RHF Firearm Products teaches a plurality of apertures, but fails to teach that the “plurality comprises thirty apertures” as claimed.
Upon review of the Applicant’s supporting documents, there appears to be no critical aspect to the “plurality of apertures comprising thirty apertures” limitation. Paragraph [0030] also states that “those skilled in the art may modify the total number of apertures in the plurality 500, the size of each aperture in 
The difference between this limitation and the prior art appears to simply involve a duplication of known parts, i.e. apertures. MPEP 2144.04 cites Duplication of Parts as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered routine expedients”. The Examiner, in congruence with proper examination procedure, therefore considers the differences between the claimed subject matter and the teachings of RHF to be within the scope of what is obvious to a person of ordinary skill in the art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,134,084 (hereinafter referred to as “RHF FIREARM PRODUCTS”, “RHF”, or simply as “the patent”) further in view of Military Specification C-26074D (hereinafter referred to in this section as “MIL SPEC MIL-C-26074D”).
Regarding claim 17, RHF Firearm Products teaches a compensator and a shield, but fails to expressly teach that either of the two is treated with electroless nickel plating.
	While the patent does not expressly teach this limitation, treating either of these two structures with electroless nickel plating is not a novel advance over the teachings of the prior art. MIL SPEC MIL-C-26074D, published in February 1989, provides guidance regarding how electroless nickel coatings may be applied in order to conform to US Military standards. Since this standard was issued, a plurality of manufacturers4 have applied electroless nickel plating to a wide range of military applications.
	Based on the information that was available to a person of ordinary skill in the art at the time the instant application was filed, it would have been obvious to apply electroless nickel plating to either the compensator or the shield since such a process has long been known as an effective means of improving hardness and corrosion resistance.
Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the mailing date of this final action. 
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 2-13 are depend, either directly or indirectly, on claim 1 and claims 15-23 are dependent on claim 14
        2 See col. 5, ll. 59-63
        3 See col. 5, ll. 59-63
        4 Included with the previous non-final action was a screenshot of a website published by Advanced Plating Technologies profiling the benefits of Electroless Nickel Plating, the website also taught that such plating has wide application within the field of firearms technology.